           Case 1:19-cv-02117-RDM Document 8 Filed 07/17/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                         Civil Action No. 1:19-cv-02117-RDM
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I electronically filed Plaintiffs’ Response to Order

to Show Cause, Dkt. 7, with the Clerk of the Court for the United States District Court for the

District of Columbia by using the CM/ECF system. Counsel in the case are registered CM/ECF

users and service will be accomplished by the CM/ECF system.


July 17, 2019                                        Respectfully submitted,

                                                     HOGAN LOVELLS US LLP

                                                     /s/ Justin W. Bernick

Manoj Govindaiah                                     Neal K. Katyal (Bar No. 462071)
RAICES, Inc.                                         T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                                    Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78201                                Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-09642                           Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                            Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org                     Kaitlin Welborn (Bar No. 88187724)
                                                     555 Thirteenth Street NW
Counsel for Plaintiff Refugee and Immigrant          Washington, DC 20004
Center for Education and Legal Services, Inc.        Telephone: (202) 637-5600
                                                     Facsimile: (202) 637-5910


                                                1
          Case 1:19-cv-02117-RDM Document 8 Filed 07/17/19 Page 2 of 2



Adina Appelbaum* (Bar No. 1026331)          neal.katyal@hoganlovells.com
CAPITAL AREA IMMIGRANTS’                    t.weymouth@hoganlovells.com
RIGHTS COALITION                            craig.hoover@hoganlovells.com
1612 K Street NW, Suite 204                 justin.bernick@hoganlovells.com
Washington, DC 20006                        mitchell.reich@hoganlovells.com
Telephone: (202) 899-1412                   elizabeth.hagerty@hoganlovells.com
Facsimile: (202) 331-3341                   kaitlin.welborn@hoganlovells.com
adina@caircoalition.org
                                            Thomas P. Schmidt*
*Pro hac vice application forthcoming       Mohan Warusha Hennadige*
                                            390 Madison Avenue
Counsel for Plaintiff Capital Area          New York, NY 10017
Immigrants’ Rights Coalition                Telephone: (212) 918-3000
                                            Facsimile: (212) 918-3100
                                            thomas.schmidt@hoganlovells.com
                                            mohan.warusha-
                                            hennadige@hoganlovells.com

                                            * Motion for admission and pro hac vice
                                            application pending admission forthcoming

                                            Counsel for Plaintiffs




                                        2
